OPINION OF THE COURT
PER CURIAM:
Appellant, Raymond E. Smith, was convicted by a jury of murder of the third degree for the beating death of Nadine Price. Post-verdict motions were denied and appellant was sentenced to a prison term of ten to twenty years. This direct appeal followed.
Appellant raises but two issues on this appeal. First, he argues that the suppression court erred in refusing to sup*520press a statement which he gave to police shortly after his arrest. Second, appellant argues that the prosecutor impermissibly referred to previously suppressed evidence during her closing argument to the jury and that the curative instruction by the trial court was insufficient. We have reviewed the record and find that neither claim is sufficient to entitle appellant to a new trial.
Judgment of sentence is affirmed.
ROBERTS and FLAHERTY, JJ., file dissenting opinions.